DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 January 2019 and 29 April 2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The word synthesizing is misspelled in line 3.  
Line 5 appears to have an additional “so” where it is not needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin-uk Shin (WO2006/064994, from the IDS filed 23 January 2019, hereinafter referred to as “Shin”).
As to Claims 10 and 11: Shin teaches a triple later antibiotic water pipe (Abstract) made from the combination of a resin and a silver zeolite [61]. As to the claim language drawn to the composite resin being prepared by the method of claim 1, this claim language is considered to be product-by-process limitations and the claims are not limited to the manipulations of the recited steps but only the structure implied by the steps (See MPEP §2113). 
As to Claim 12: Shin teaches the pipe of claim 11 (supra). Shin further teaches that the ratio of the layers can be 1:3:1 (i.e., 20/60/20) [8].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767